UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7664



KENNETH POWELL,

                                              Plaintiff - Appellant,


          versus


WEST VIRGINIA DEPARTMENT OF CORRECTIONS; JIM
RUBENSTEIN, Commissioner; WILLIAM S. HAINES,
Warden; JERRY HANEY, Inmate Movement; RANDY
SHREVES,   Unit  Manager;   UNKNOWN  UNIT  D
COUNSELORS, at the time of the incident;
MICHAEL JACKSON, Unit Counselor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-02-67-2)


Submitted:   February 9, 2005          Decided:     February 15, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Powell, Appellant Pro Se. Charles Patrick Houdyschell, Jr.,
WEST VIRGINIA DIVISION OF CORRECTIONS, Charleston, West Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Kenneth   Powell   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.       See Powell v. West

Virginia Dep’t of Corr., No. CA-02-67-2 (N.D.W. Va. Sept. 17,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -